MEMORANDUM**
Keith A. Brown, a Montana state prisoner, appeals pro se the district court’s judgment dismissing his 42 U.S.C. § 1983 action pursuant to 28 U.S.C. § 1915 for failure to state a claim. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order), and we affirm.
Brown alleged that defendants violated his right to due process by failing to deliver a typewriter he had purchased. The district court properly dismissed the action because negligent deprivation of a prisoner’s property is not actionable as a due process violation under section 1983, see Daniels v. Williams, 474 U.S. 327, 328, 106 S.Ct. 662, 88 L.Ed.2d 662 (1986), and intentional deprivation fails to state a due process claim where, as here, the state provides an adequate post-deprivation remedy, see Mont.Code Ann. § 2-9-101(1); Barnett v. Centoni, 31 F.3d 813, 816-17 (9th Cir.1994) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.